 Case 6:20-cr-60010-SOH Document 37                    Filed 09/24/20 Page 1 of 3 PageID #: 53




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                     Case No. 6:20-cr-60010

REDMON LOGAN                                                                      DEFENDANT


                                           ORDER

       BEFORE the Court is the [Second] Motion for Compassionate Release filed herein by the

Defendant. ECF No. 29. The Motion has been referred to the undersigned for decision. ECF No.

32. The Government did not respond. On September 24, 2020, the Court held a hearing on this

Motion. For the reasons set out below the Court finds the Motion should be DENIED.

       1. Applicable Law: Defendant seeks compassionate release from pretrial detention on

the basis of his increased susceptibility to health complications if he is exposed to COVID-19.

Specifically, Defendant asserts he is a cancer survivor with a compromised immune system and

would be at serious risk if he remains detained.

       As previously noted by this Court (ECF No. 28), Defendant bears the burden of

establishing a “compelling reason” for his temporary release. See e.g. United States v. Lunnie,

2020 W.L. 1644495 at *1 (E.D. AR April 2, 2020); United States v. Buswell, 2013 WL 210899, at

*5 (W.D. La. Jan. 18, 2013); United States v. Dupree, 833 F.Supp.2d 241, 246 (E.D.N.Y.2011)

citing United States v. Jeffries, 2011 WL 182867 at *4 (E.D.Tenn. Jan. 20, 2011); and United

States v. Birbragher, 2008 WL 2246913 at *1–2 (N.D.Iowa May 28, 2008).

       In making its decision, the Court has considered the following factors: (1) the original

grounds for Defendant’s detention, (2) the specificity of Defendant’s concerns for his health, (3)


                                                   1
 Case 6:20-cr-60010-SOH Document 37                  Filed 09/24/20 Page 2 of 3 PageID #: 54




the danger to Defendant if he remained in custody, (4) the risk to Defendant’s health if he were

released, and (5) the risk to the health of others if he were released. The Court has not necessarily

weighed these factors equally, but rather considered them as a whole, to determine whether a

“compelling reason” exists for Defendant’s temporary release.

       2. Discussion: At the hearing on this Motion, Defendant testified and offered the

testimony of his wife, Summer Logan. Defendant clearly is a cancer survivor. He is also clearly

in remission and receiving all necessary medical care while in detention at the Saline County Jail.

The Saline County Jail is currently free of COVID-19 infection and has been so since at least

August 8, 2020. Defendant has specifically tested negative for COVID-19. Defendant is currently

not experiencing any medical issues related to COVID-19.

       The Court notes the incidence in Arkansas of public infection is trending upward as of the

day of this hearing. The CDC last week published data, showing Arkansas had experienced a 25%

growth in cases in the past week. Defendant’s risk would appear to be higher in the general

population than in the controlled environment of the Saline County Jail at this time.

       Importantly, the Court cannot ignore its own findings from June 3, 2020, regarding the

pretrial detention of the Defendant. ECF No. 21. Following a hearing, the Court ordered

Defendant detained pending trial. The Court found by clear and convincing evidence that

Defendant was a danger to others and the community. Further, the Court found there was a serious

risk Defendant would flee or fail to appear. Defendant was found to have a history of violent

criminal conduct as well as failure to appear. He was also found to have a history of failing to

comply with rules and conditions of supervision. In particular, the Defendant’s history while on

parole or probation, demonstrates that there are no conditions he would follow in which the Court




                                                 2
 Case 6:20-cr-60010-SOH Document 37              Filed 09/24/20 Page 3 of 3 PageID #: 55




could be reasonably assured of the safety of the community. None of these factors, previously

determined, have changed.

       Defendant has failed to establish a “compelling reason” for his temporary release.

Accordingly, the [Second] Motion for Compassionate Release (ECF No. 29) filed herein by

Defendant is DENIED.

       SIGNED this 24th day of September 2020.




                                                   /s/Barry A. Bryant
                                                   HON. BARRY A. BRYANT
                                                   U.S. MAGISTRATE JUDGE




                                             3
